DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-36 are pending.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-36 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent No.: US 11129163.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of Patent No.: US 11129163 contain all the limitations of instant claims 21-36.  The instant application claims 21-36 are broader in every aspect than claims 1-16 of Patent No.: US 11129163 and are therefore an obvious variant thereof.

Regarding claim 1 of the instant application, 11129163 discloses A wireless communication terminal communicating wirelessly, the wireless communication terminal comprising: a transceiver; and a processor, wherein the processor is configured to receive a physical layer convergence procedure (PLCP) Processing Data Unit (PPDU) by using the transceiver, and not to use a Basic Service Set (BSS) color indicated by the PPDU when signaling information indicates that an operation based on the BSS color is not allowed, wherein the BSS color is an identifier of a BSS, wherein the signaling information is transmitted from a base wireless communication terminal to which the wireless communication terminal is associated (claim 1).

Regarding claim 22 of the instant application, 11129163 discloses The wireless communication terminal of claim 21, wherein the processor is configured not to set an Intra-BSS Network Allocation Vector (NAV) by using the BSS color indicated by a signaling field of the PPDU when the signaling information indicates that the operation based on the BSS color is not allowed, wherein the Intra-BSS NAV is different from a Basic NAV and is a NAV which is set based on an Intra-BSS PPDU, wherein the Basic NAV is set based on an Inter-BSS PPDU or a PPDU which is not able to be identified as the Inter-BSS PPDU or the Intra-BSS PPDU (claim 2).

Regarding claim 23 of the instant application, 11129163 discloses The wireless communication terminal of claim 22, wherein the PPDU includes a TXOP Duration field in the signaling field of the PPDU and a medium access control (MAC) frame which includes a duration field, wherein the TXOP Duration field indicates information used for setting the Intra-BSS NAV and the Basic NAV, wherein the duration field indicates information used for setting the Intra-BSS NAV and the Basic NAV, wherein the processor is configured not to use the TXOP Duration field for setting the Intra-BSS NAV or the Basic NAV when the wireless communication terminal gets a valid signaling field of the MAC frame (claim 3).

Regarding claim 24 of the instant application, 11129163 discloses The wireless communication terminal of claim 21, wherein the processor is configured to signal that the operation based on the BSS color is not allowed when the wireless communication terminal recognizes that a BSS color collision has occurred, wherein the BSS color collision represents that different BSSs correspond to one BSS color (claim 4).

Regarding claim 25 of the instant application, 11129163 discloses The wireless communication terminal of claim 24, wherein the processor is configured to determine that BSS color collision has occurred based on address fields of a medium access control (MAC) frame (claim 5).

Regarding claim 26 of the instant application, 11129163 discloses The wireless communication terminal of claim 21, wherein the operation based on the BSS color includes entering a doze state of a power save operation based on a BSS color indicated by a signaling field of the PPDU, wherein the power save operation is an operation for the wireless communication terminal to enter the doze state until an end of a received PPDU which is an Intra-BSS PPDU (claim 6).

Regarding claim 27 of the instant application, 11129163 discloses The wireless communication terminal of claim 21, wherein the processor is configured not to perform a spatial reuse operation when the BSS color indicated by the signaling field of the PPDU is a predetermined value (claim 7).

Regarding claim 28 of the instant application, 11129163 discloses The wireless communication terminal of claim 27, wherein the predetermined value is 0 (claim 8).

Regarding claim 29 of the instant application, 11129163 discloses An operation method of a wireless communication terminal communicating wirelessly, the method comprising: receiving a physical layer convergence procedure (PLCP) Processing Data Unit (PPDU); and not using a Basic Service Set (BSS) color indicated by the PPDU when signaling information indicates that an operation based on the BSS color is not allowed, wherein the BSS color is an identifier of a BSS, wherein the signaling information is transmitted from a base wireless communication terminal to which the wireless communication terminal is associated (claim 9).

Regarding claim 30 of the instant application, 11129163 discloses The method of claim 29, wherein the method further comprises not setting an Intra-BSS Network Allocation Vector (NAV) by using the BSS color indicated by a signaling field of the PPDU when the signaling information indicates that the operation based on the BSS color is not allowed, wherein the Intra-BSS NAV is different from a Basic NAV and is a NAV which is set based on an Intra-BSS PPDU, wherein the Basic NAV is set based on an Inter-BSS PPDU or a PPDU which is not able to be identified as the Inter-BSS PPDU or the Intra-BSS PPDU (claim 10).

Regarding claim 31 of the instant application, 11129163 discloses The method of claim 30, wherein the PPDU includes a TXOP Duration field in the signaling field of the PPDU and a medium access control (MAC) frame which includes a duration field, wherein the TXOP Duration field indicates information used for setting the Intra-BSS NAV and the Basic NAV, wherein the duration field indicates information used for setting the Intra-BSS NAV and the Basic NAV, wherein the method further comprises not using the TXOP Duration field for setting the Intra-BSS NAV or the Basic NAV when the wireless communication terminal gets a valid signaling field of the MAC frame (claim 11).

Regarding claim 32 of the instant application, 11129163 discloses The method of claim 29, wherein the method further comprises signal that the operation based on the BSS color is not allowed when the wireless communication terminal recognizes that a BSS color collision has occurred, wherein the BSS color collision represents that different BSSs correspond to one BSS color (claim 12).

Regarding claim 33 of the instant application, 11129163 discloses The method of claim 32, wherein the signaling that a BSS color collision has occurred comprises determining that BSS color collision has occurred based on address fields of a medium access control (MAC) frame (claim 13).

Regarding claim 34 of the instant application, 11129163 discloses The method of claim 29, wherein the operation based on the BSS color includes entering a doze state of a power save operation based on a BSS color indicated by the signaling field of the PPDU, wherein the power save operation is an operation for the wireless communication terminal to enter the doze state until an end of a received PPDU which is an Intra-BSS PPDU (claims 14).

Regarding claim 35 of the instant application, 11129163 discloses The method of claim 29, wherein the method further comprises not performing a spatial reuse operation when the BSS color indicated by the signaling field of the PPDU is a predetermined value (claim 15).

Regarding claim 36 of the instant application, 11129163 discloses The method of claim 35, wherein the predetermined value is 0 (claim 16).

Allowable Subject Matter

Claims 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21-36 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

In claims 21 and 29, not to use a Basic Service Set (BSS) color indicated by the PPDU when signaling information indicates that an operation based on the BSS color is not allowed, wherein the signaling information is transmitted from a base wireless communication terminal to which the wireless communication terminal is associated in combination with other limitations recited in claims 21 and 29.


The first closest prior art, NOH et al. (Pub. No.: US 20170094685 A1), hereinafter NOH, discloses A method is implemented by a station (STA) in a Wireless Local Area Network (WLAN) to update a Network Allocation Vector (NAV) maintained by the STA. The method includes receiving a first Physical Layer Protocol Data Unit (PPDU), determining whether a duration indicated in a control field of a preamble portion of the first PPDU is greater than a current NAV value, determining whether the first PPDU is received as an immediate response to a second PPDU previously transmitted by the STA, and updating the NAV maintained by the STA using the duration in response to a determination that the duration is greater than the current NAV value and the first PPDU is not received as an immediate response to the second PPDU previously transmitted by the STA (see abstract).  However, NOH fails to disclose or render obvious the above italic as claimed.

The second closest prior art, Chu et al. (Patent No.: US 10045340 A1), hereinafter Chu, discloses A method is carried out on a device capable of utilizing a high efficiency wireless local area network (HEW) communication protocol and a legacy communication protocol, and includes wirelessly receiving a communication frame; when the measured energy level of the frame exceeds a static clear channel assessment (CCA) energy level, identifying the BSS to which the frame corresponds, wherein identifying the BSS to which the frame corresponds comprises utilizing a BSS identifier included in the frame when the frame is an HEW frame or utilizing a MAC address included in the frame when the frame is a legacy frame; when the frame corresponds to the same BSS as the device, processing the frame utilizing the static CCA energy level; and when the frame corresponds to an overlapping OBSS, processing the frame utilizing a dynamic CCA energy level (see abstract).  However, Chu fails to disclose or render obvious the above italic as claimed.

The third closest prior art, SEOK (Pub. No.: US 20170289987 A1), hereinafter SEOK, discloses Methods and apparatus for processing Physical layer Protocol Data Unit (PPDU) based on Basic Service Set (BSS) identification information in a High Efficiency WLAN (HEW) are described. An embodiment is a method for processing a PPDU by a station (STA) in a wireless local area network. The method may include determining whether the PPDU is transmitted from a different Basic Service Set (BSS) from a BSS to which the STA belongs or a same BSS as the BSS to which the STA belongs; and processing the PPDU using a first type of Clear Channel Assessment (CCA) threshold when the PPDU is determined to be transmitted from the different BSS, wherein the first type of CCA threshold is greater than a second type of CCA threshold which is used when the PPDU is determined to be transmitted from the same BSS (see abstract).  However, SEOK fails to disclose or render obvious the above italic as claimed.

In view of the above, the combined system of NOH, Chu, and SEOK does not disclose or render obvious the above italic and underlined limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” as argued by the applicant as set forth above which examiner considered as persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469